DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 16-20 contain identical subject matter as claims 1 and 3-6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tregnago et al. (2012/0070142) in view of Alexander et al. (7,866,850).
With respect to claim 1, Tregnago teaches a system for protecting an optical road condition monitoring system from contamination (Fig. 5), the system comprising: a hollow first part (10 and 11) having a plurality of first openings (front and back openings, see: Figs. 4-5), a hollow second part (6) in the form of a second tube arranged at least partially within the first part (Figs. 4-5), and a coupling section (portion of 6 that holds item 2) configured to be coupled to the optical road condition monitoring system (2), wherein the system is configured to guide at least a part of an incoming air flow from the plurality of first openings along a flow channel between an inner surface of the first part and an outer surface of the second part into a direction away from the coupling section towards an outlet formed between the first part and the second part (Figs. 4-5), in order to cause the system to vibrate when being attached to a moving vehicle (Abstract).
Tregnago does not explicitly teach a hollow first part in the form of a first tube; a ring-like flow outlet; and wherein the system is made of thermoplastic polyurethane or thermoplastic elastomers (claim 1).
As for claim 1, Alexander also drawn to optical systems, teaches a hollow first part (220) in the form of a first tube (Fig. 2), a ring-like flow outlet (260), and the system is made of thermoplastic polyurethane or thermoplastic elastomers (column 4, lines 47-50). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the form and ring-like flow outlet of Alexander in the system of Tregnago, in order to dissipate heat (column 8, lines 8-12 of Alexander). 

As for claim 3, Tregnago teaches wherein a length of the first part is greater than a length of the second part (Figs. 4-5).  
As for claim 4, Tregnago teaches wherein a first end of the second part is connected to the first part (Figs. 4-5).  
As for claim 5, Tregnago teaches wherein a second end of the second part is arranged at a different level than an end of the first part (Figs. 4-5).  
As for claim 6, Tregnago teaches wherein the second part (6) comprises a cover (Figs. 4-5) having at least one second opening (7 and/or 8).  
As for claim 7, Tregnago teaches wherein the cover is arranged at the first end of the second part (Figs. 4-5).  
As for claim 8, Tregnago teaches wherein at least one protrusion extends from the cover into a cavity of the second part (Figs. 4-5).  
With respect to claims 9-10, Tregnago and Alexander teach all of the claimed elements, as is discussed above. Although Tregnago and Alexander do not explicitly teach wherein each of the first openings has a length in the range between 40 mm - 80 mm (claim 9); and wherein each of the first openings has a width in the range between 10 mm - 30 mm (claim 10), one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment and optimize the first opening dimensions since Alexander teaches experimenting with/varying the dimensions of the at least one first opening (column 4, lines 30-32 of Alexander). 

As for claim 11, Tregnago teaches wherein the system is made from one single piece (Fig. 5).  
As for claim 14, Tregnago teaches wherein the coupling section (portion of 6 that holds item 2) comprises a locking section configured to receive a part of a housing of the optical road condition monitoring system (Figs. 4-5).  
As for claim 15, Tregnago teaches wherein a footprint of at least one of the first part and the second part is circular (Fig. 5), elliptical, triangular, rectangular or polygonal (Fig. 5).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Tregnago reference has been added to teach the amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        11/3/2022